 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 FEDERAL NATIONAL MORTGAGE                                 Case No.: 2:17-cv-01798-APG-PAL
   ASSOCIATION,
 4                                                          Order for Corrected Image of Status
        Plaintiff                                                         Report
 5
   v.
 6
   VEGAS PROPERTY SERVICES, INC. and
 7 OPULENCE CONDOMINIUM
   ASSOCIATION,
 8
        Defendants
 9

10         The parties filed a status report (ECF No. 73) that cuts off mid-sentence on page 2. The

11 parties are directed to file a corrected image of this report.

12         IT IS ORDERED that the parties shall file a corrected image of their status report (ECF

13 No. 73) on or before Friday April 5, 2019.

14         DATED this 1st day of April, 2019.

15

16
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
